Exhibit 10.1

Citrix Systems, Inc.

Amended and Restated

2005 Equity Incentive Plan

 

1. Purpose

The purpose of this Plan is to advance the interests of Citrix Systems, Inc. and
its Affiliates, by encouraging ownership of Stock by employees, directors,
officers, consultants or advisors of the Company and its Affiliates, stimulating
the efforts of employees who are selected to be participants on behalf of the
Company, aligning the long-term interests of participants with those of
stockholders, heightening the desire of participants to continue in working
toward and contributing to the success of the Company, assisting the Company in
competing effectively with other enterprises for the services of new employees
who will advance the success of the Company, and attracting and retaining the
best available individuals for service as directors of the Company, and
generally providing additional incentive for them to promote the success of the
Company’s business through the grant of Awards of or pertaining to shares of the
Company’s Stock. The Plan is intended to be an incentive stock option plan
within the meaning of Section 422 of the Code, but not all Awards are required
to be Incentive Options.

 

2. Definitions

As used in this Plan, the following terms shall have the following meanings:

2.1. Accelerate, Accelerated, and Acceleration, means: (a) when used with
respect to an Option or Stock Appreciation Right, that as of the time of
reference the Option or Stock Appreciation Right will become exercisable with
respect to some or all of the shares of Stock for which it was not then
otherwise exercisable by its terms; (b) when used with respect to Restricted
Stock or Restricted Stock Units, that the Risk of Forfeiture otherwise
applicable to the Stock or Units shall expire with respect to some or all of the
shares of Restricted Stock or Units then still otherwise subject to the Risk of
Forfeiture; and (c) when used with respect to Performance Units, that the
applicable Performance Goals shall be deemed to have been met as to some or all
of the Units.

2.2. Acquisition means:

(i) a merger or consolidation of the Company with or into another person;

(ii) the sale, transfer, or other disposition of all or substantially all of the
Company’s assets to one or more other persons in a single transaction or series
of related transactions, unless, in the case of foregoing clauses (i) and (ii),
securities possessing more than 50% of the total combined voting power of the
survivor’s or acquiror’s outstanding securities (or the securities of any parent
thereof) are held by a person or persons who held securities possessing more
than 50% of the total combined voting power of the Company’s outstanding
securities immediately prior to that transaction; or

(iii) any person or group of persons (within the meaning of Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended and in effect from time to time)
directly or indirectly acquires, including but not limited to by means of a
merger or consolidation, beneficial ownership (determined pursuant to Securities
and Exchange Commission Rule 13d-3 promulgated under the said Exchange Act) of
securities possessing more than 30% of the total combined voting power of the
Company’s outstanding securities pursuant to a tender or exchange offer made
directly to the



--------------------------------------------------------------------------------

Company’s stockholders that the Board does not recommend such stockholders
accept, other than (a) the Company or an Affiliate, (b) an employee benefit plan
of the Company or any of its Affiliates, (c) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any of its
Affiliates, or (d) an underwriter temporarily holding securities pursuant to an
offering of such securities.

2.3. Affiliate means any corporation, partnership, limited liability company,
limited liability partnership, business trust, or other entity controlling,
controlled by or under common control with the Company.

2.4. Award means any grant or sale pursuant to the Plan of Options, Stock
Appreciation Rights, Performance Units, Restricted Stock, Restricted Stock
Units, or Stock Grants.

2.5. Award Agreement means an agreement between the Company and the recipient of
an Award, setting forth the terms and conditions of the Award.

2.6. Board means the Company’s Board of Directors.

2.7. Code means the Internal Revenue Code of 1986, as amended from time to time,
or any successor statute thereto, and any regulations issued from time to time
thereunder.

2.8. Committee means the Compensation Committee of the Board, which in general
is responsible for the administration of the Plan, as provided in Section 5 of
the Plan. For any period during which no such committee is in existence,
“Committee” shall mean the Board and all authority and responsibility assigned
to the Committee under the Plan shall be exercised, if at all, by the Board.

2.9. Company means Citrix Systems, Inc., a corporation organized under the laws
of the State of Delaware.

2.10. Covered Employee means an employee who is a “covered employee” within the
meaning of Section 162(m) of the Code.

2.11. Grant Date means the date as of which an Option is granted, as determined
under Section 7.2(a).

2.12. Incentive Option means an Option which by its terms is to be treated as an
“incentive stock option” within the meaning of Section 422 of the Code.

2.13. Market Value means the value of a share of Stock on a particular date
determined by such methods or procedures as may be established by the Committee.
Unless otherwise determined by the Committee, the Market Value of Stock as of
any date is the last sale price for the Stock as reported on the Nasdaq National
Market (or on any national securities exchange on which the Stock is then
listed) for that date or, if no closing price is reported for that date, the
closing price on the next preceding date for which a closing price was reported.

2.14. Nonstatutory Option means any Option that is not an Incentive Option.

2.15. Option means an option to purchase shares of Stock.

2.16. Optionee means a Participant to whom an Option shall have been granted
under the Plan.

 

2



--------------------------------------------------------------------------------

2.17. Outside Director means a member of the Board of Directors who is not
otherwise an employee of the Company.

2.18. Participant means any holder of an outstanding Award under the Plan.

2.19. Performance Criteria means the criteria that the Committee selects for
purposes of establishing the Performance Goal or Performance Goals for a
Participant for a Performance Period. The term Performance Criteria shall mean
any one or more of the following performance criteria, either individually,
alternatively or in any combination, applied to either the Company as a whole or
to a business unit or Affiliate, either individually, alternatively or in any
combination, and measured either quarterly annually or cumulatively over a
period of quarters or years, on an absolute basis or relative to a
pre-established target, to previous years’ results or to a designated comparison
group, in each case as specified by the Committee in the Award: (a) operating
margin, gross margin or profit margin, (b) earnings per share or pro forma
earnings per share, (c) revenue or bookings, (d) expenses or operating expenses,
(e) completion of number of years of service with Citrix, (f) net income or
operating income, (g) stock price increase, (h) performance relative to peers,
(i) divisional or operating segment financial and operating performance,
(j) total return on shares of common stock relative to increase in appropriate
stock index selected by the Committee, (k) customer satisfaction indicators,
(l) cash flow, (m) pre-tax profit, (n) growth or growth rate with respect to any
of the foregoing measures, (o) attainment of strategic and operational
objectives, (p) other financial measures determined by the Committee, (q) other
performance measures determined by the Committee, or (r) any combination of the
foregoing. The Committee may appropriately adjust any evaluation of performance
under a Performance Criterion to exclude any of the following events that occurs
during a performance period: (i) asset write-downs or impairment,
(ii) litigation or claim judgments or settlements, (iii) the effect of changes
in tax law, accounting principles or other such laws or provisions affecting
reported results, (iv) accruals for reorganization and restructuring programs,
(v) any extraordinary non-recurring items including those described in
Accounting Principles Board Opinion No. 30 and/or in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to stockholders for the applicable year, and (vi) any
other extraordinary items adjusted from the Company’s U.S. GAAP results in the
Committee’s discretion. The Committee will, but within the time prescribed by
Section 162(m) of the Code in the case of Qualified Performance-Based Awards,
objectively define the manner of calculating the Performance Criteria it selects
to use for such Performance Period for such Participant.

2.20. Performance Goals means, for a Performance Period, the written goals
established by the Committee for the Performance Period based upon the
Performance Criteria. Depending on the Performance Criteria used to establish
such Performance Goals, the Performance Goals may be expressed in terms of
overall Company performance or the performance of a division, business unit,
subsidiary, or an individual.

2.21. Performance Period means the one or more periods of time, which may be of
varying and overlapping durations, selected by the Committee, over which the
attainment of one or more Performance Goals will be measured for purposes of
determining a Participant’s right to, and the payment of, a Performance Unit.

2.22. Performance Unit means a right granted to a Participant under Section 7.5,
to receive cash, Stock or other Awards, the payment of which is contingent on
achieving Performance Goals established by the Committee.

2.23. Plan means this Amended and Restated 2005 Equity Incentive Plan of the
Company, as amended from time to time, and including any attachments or addenda
hereto.

 

3



--------------------------------------------------------------------------------

2.24. Qualified Performance-Based Awards means Awards intended to qualify as
“performance-based compensation” under Section 162(m) of the Code.

2.25. Restricted Stock means a grant or sale of shares of Stock to a Participant
subject to a Risk of Forfeiture.

2.26. Restriction Period means the period of time, established by the Committee
in connection with an Award of Restricted Stock, during which the shares of
Restricted Stock are subject to a Risk of Forfeiture described in the applicable
Award Agreement.

2.27. Risk of Forfeiture means a limitation on the right of the Participant to
retain Restricted Stock or Restricted Stock Units, including a right in the
Company to reacquire shares of Restricted Stock at less than their then Market
Value, arising because of the occurrence or non-occurrence of specified events
or conditions.

2.28. Restricted Stock Units means rights to receive shares of Stock at the
close of a Restriction Period, subject to a Risk of Forfeiture.

2.29. Stock means common stock, par value $.001 per share, of the Company, and
such other securities as may be substituted for Stock pursuant to Section 8.

2.30. Stock Appreciation Right means a right to receive any excess in the Market
Value of shares of Stock (except as otherwise provided in Section 7.3(c)) over a
specified exercise price.

2.31. Stock Grant means the grant of shares of Stock not subject to restrictions
or other forfeiture conditions.

2.32. Ten Percent Owner means a person who owns, or is deemed within the meaning
of Section 422(b)(6) of the Code to own, stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company (or any
parent or subsidiary corporations of the Company, as defined in Sections 424(e)
and (f), respectively, of the Code). Whether a person is a Ten Percent Owner
shall be determined with respect to an Option based on the facts existing
immediately prior to the Grant Date of the Option.

 

3. Term of the Plan

Unless the Plan shall have been earlier terminated by the Board, Awards may be
granted under this Plan at any time in the period commencing on March 24, 2005
(the date of approval of the Plan by the Board) and ending on March 24, 2015
(the tenth (10th) anniversary of the adoption of the Plan by the Board). Awards
granted pursuant to the Plan within that period shall not expire solely by
reason of the termination of the Plan. Awards of Incentive Options granted prior
to stockholder approval of the Plan are expressly conditioned upon such
approval, but in the event of the failure of the stockholders to approve the
Plan shall thereafter and for all purposes be deemed to constitute Nonstatutory
Options.

 

4. Stock Subject to the Plan

At no time shall the number of shares of Stock issued pursuant to or subject to
outstanding Awards granted under the Plan (including pursuant to Incentive
Options), nor the number of shares of Stock issued pursuant to Incentive
Options, exceed 32,100,000 shares of Stock; subject, however, to the provisions
of Section 8 of the Plan. In addition to the foregoing, at no time shall the
number of shares of Stock issued pursuant to Restricted Stock, Restricted Stock
Units, Performance Units or Stock Grants exceed 4,000,000 shares of Stock;
subject, however, to the provisions of Section 8 of the Plan.

 

4



--------------------------------------------------------------------------------

For purposes of applying the foregoing limitation if any Option or Stock
Appreciation Right expires, terminates, or is cancelled for any reason without
having been exercised in full, or if any other Award is forfeited by the
recipient, the shares not purchased by the Optionee or which are forfeited by
the recipient shall again be available for Awards to be granted under the Plan.
Notwithstanding the foregoing, (a) shares of Stock that are exchanged by a
Participant or withheld by the Company as full or partial payment in connection
with any Award under the Plan, as well as any shares of Stock exchanged by a
Participant or withheld by the Company to satisfy the tax withholding
obligations related to any Award under the Plan, shall not be available for
subsequent Awards under the Plan and (b) shares of Stock not issued or delivered
as a result of the net settlement of an outstanding Stock Appreciation Right or
Option may not again be made available for issuance as Awards under the Plan. In
addition, settlement of any Award shall not count against the foregoing
limitations except to the extent settled in the form of Stock. Shares of Stock
issued pursuant to the Plan may be either authorized but unissued shares or
shares held by the Company in its treasury.

 

5. Administration

The Plan shall be administered by the Committee; provided, however, that at any
time and on any one or more occasions the Board may itself exercise any of the
powers and responsibilities assigned the Committee under the Plan and when so
acting shall have the benefit of all of the provisions of the Plan pertaining to
the Committee’s exercise of its authorities hereunder; and provided further,
however, that the Committee may delegate to an executive officer or officers the
authority to grant Awards hereunder to employees who are not officers, and to
consultants or advisors, in accordance with such guidelines as the Committee
shall set forth at any time or from time to time. Subject to the provisions of
the Plan, the Committee shall have complete authority, in its discretion, to
make or to select the manner of making all determinations with respect to each
Award to be granted by the Company under the Plan including the employee,
director, officer, consultant or advisor to receive the Award and the form of
Award. In making such determinations, the Committee may take into account the
nature of the services rendered by the respective employees, directors,
officers, consultants, and advisors, their present and potential contributions
to the success of the Company and its Affiliates, and such other factors as the
Committee in its discretion shall deem relevant. Subject to the provisions of
the Plan, the Committee shall also have complete authority to interpret the
Plan, to prescribe, amend and rescind rules and regulations relating to it, to
determine the terms and provisions of the respective Award Agreements (which
need not be identical), and to make all other determinations necessary or
advisable for the administration of the Plan. The Committee’s determinations
made in good faith on matters referred to in the Plan shall be final, binding
and conclusive on all persons having or claiming any interest under the Plan or
an Award made pursuant hereto.

 

6. Authorization of Grants

6.1. Eligibility.

(a) Persons Eligible. The Committee may grant from time to time and at any time
prior to the termination of the Plan one or more Awards, either alone or in
combination with any other Awards, to any employee of, officer of, consultant to
or advisor to one or more of the Company and its Affiliates or to non-employee
member of the Board or of any board of directors (or similar governing
authority) of any Affiliate. However, only employees of the Company, and of any
parent or subsidiary corporations of the Company, as defined in Sections 424(e)
and (f), respectively, of the Code, shall be eligible for the grant of an
Incentive Option.

 

5



--------------------------------------------------------------------------------

(b) Per-Participant Limit. Further, and subject to adjustment under Section 8.1,
in no event shall the number of shares of Stock covered by Options or other
Awards granted to any one person in any one calendar year exceed 1,000,000
shares of Stock.

6.2. General Terms of Awards. Each grant of an Award shall be subject to all
applicable terms and conditions of the Plan (including but not limited to any
specific terms and conditions applicable to that type of Award set out in the
following Section), and such other terms and conditions, not inconsistent with
the terms of the Plan, as the Committee may prescribe. Any additional terms of
an Award shall be set forth in an agreement evidencing the Award by and between
the Company and the Participant.

6.3. Effect of Termination of Employment, Etc. Unless the Committee, in its sole
discretion shall at any time determine otherwise with respect to any Award, if
the Participant’s employment or other association with the Company and its
Affiliates ends for any reason, including because of the Participant’s employer
ceasing to be an Affiliate, (a) any outstanding Option or Stock Appreciation
Right of the Participant shall cease to be exercisable in any respect not later
than 90 days following that event and, for the period it remains exercisable
following that event, shall be exercisable only to the extent exercisable at the
date of that event, and (b) any other outstanding Award of the Participant shall
be forfeited or otherwise subject to return to or repurchase by the Company on
the terms specified in the applicable Award Agreement. Military or sick leave or
other bona fide leave shall not be deemed a termination of employment or other
association, provided that it does not exceed the longer of ninety (90) days or
the period during which the absent Participant’s reemployment rights, if any,
are guaranteed by statute or by contract.

6.4. Non-Transferability of Awards. Except as otherwise provided in this
Section 6.4, Awards shall not be transferable, and no Award or interest therein
may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution. All
of a Participant’s rights in any Award may be exercised during the life of the
Participant only by the Participant or the Participant’s legal representative.
However, the Committee may, at or after the grant of an Award of a Nonstatutory
Option, or shares of Restricted Stock, provide that such Award may be
transferred by the recipient to a family member; provided, however, that any
such transfer is without payment of any consideration whatsoever and that no
transfer shall be valid unless first approved by the Committee, acting in its
sole discretion. For this purpose, “family member” means any child, stepchild,
grandchild, parent, stepparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
employee’s household (other than a tenant or employee), a trust in which the
foregoing persons have more than fifty (50) percent of the beneficial interests,
a foundation in which the foregoing persons (or the Participant) control the
management of assets, and any other entity in which these persons (or the
Participant) own more than fifty (50) percent of the voting interests.

 

7. Specific Terms of Awards

7.1. Prohibition on Repricing and Reload Grants.

(a) No Repricing. Other than in connection with a change in the Company’s
capitalization (as described in Section 8 of the Plan), without stockholder
approval (i) the exercise price of an Option or Stock Appreciation Right may not
be reduced, and (ii) no Option or Stock Appreciation Right may be amended or
cancelled for the purpose of repricing, replacing or regranting such Option or
Stock Appreciation Right with an exercise price that is less than the original
exercise price of such Option or Stock Appreciation Right.

 

6



--------------------------------------------------------------------------------

(b) No Reload Grants. Options shall not be granted under the Plan in
consideration for and shall not be conditioned upon the delivery of Stock to the
Company in payment of the exercise price and/or tax withholding obligation under
any Option.

7.2. Options.

(a) Date of Grant. The granting of an Option shall take place at the time
specified in the Award Agreement. Only if expressly so provided in the
applicable Award Agreement shall the Grant Date be the date on which the Award
Agreement shall have been duly executed and delivered by the Company and the
Optionee.

(b) Pricing.

(i) Exercise Price of Incentive Options. The price at which shares of Stock may
be acquired under each Incentive Option shall be not less than 100% of the
Market Value of Stock on the Grant Date, or not less than 110% of the Market
Value of Stock on the Grant Date if the Optionee is a Ten Percent Owner.

(ii) Exercise Price of Nonstatutory Options. The price at which shares of Stock
may be acquired under each Nonstatutory Option shall not be less than 100% of
the Market Value of Stock on the Grant Date.

(c) Option Period. No Option may be exercised on or after the tenth anniversary
of the Grant Date, or, with respect to Incentive Options, on or after the fifth
anniversary of the Grant Date if the Optionee is a Ten Percent Owner.

(d) Exercisability. An Option may be immediately exercisable or become
exercisable in such installments, cumulative or non-cumulative, as the Committee
may determine. In the case of an Option not otherwise immediately exercisable in
full, the Committee may Accelerate such Option in whole or in part at any time;
provided, however, that in the case of an Incentive Option, any such
Acceleration of the Option would not cause the Option to fail to comply with the
provisions of Section 422 of the Code or the Optionee consents to the
Acceleration.

(e) Method of Exercise. An Option may be exercised by the Optionee giving
written notice, in the manner provided in Section 16, specifying the number of
shares with respect to which the Option is then being exercised. The notice
shall be accompanied by payment in the form of cash or check payable to the
order of the Company in an amount equal to the exercise price of the shares to
be purchased or, subject in each instance to the Committee’s approval, acting in
its sole discretion, and to such conditions, if any, as the Committee may deem
necessary to avoid adverse accounting effects to the Company, by delivery to the
Company of shares of Stock having a Market Value equal to the exercise price of
the shares to be purchased.

If the Stock is traded on an established market, payment of any exercise price
may also be made through and under the terms and conditions of any formal
cashless exercise program authorized by the Company entailing the sale of the
Stock subject to an Option in a brokered transaction (other than to the
Company). Receipt by the Company of such notice and payment in any authorized or
combination of authorized means shall constitute the exercise of the Option.
Within thirty (30) days thereafter but subject to the remaining provisions of
the Plan, the Company shall deliver or cause to be delivered to the Optionee or
his agent a certificate or certificates for the number of shares then being
purchased. Such shares shall be fully paid and nonassessable.

 

7



--------------------------------------------------------------------------------

(f) Limit on Incentive Option Characterization. An Incentive Option shall be
considered to be an Incentive Option only to the extent that the number of
shares of Stock for which the Option first becomes exercisable in a calendar
year do not have an aggregate Market Value (as of the date of the grant of the
Option) in excess of the “current limit”. The current limit for any Optionee for
any calendar year shall be $100,000 minus the aggregate Market Value at the date
of grant of the number of shares of Stock available for purchase for the first
time in the same year under each other Incentive Option previously granted to
the Optionee under the Plan, and under each other incentive stock option
previously granted to the Optionee under any other incentive stock option plan
of the Company and its Affiliates, after December 31, 1986. Any shares of Stock
which would cause the foregoing limit to be violated shall be deemed to have
been granted under a separate Nonstatutory Option, otherwise identical in its
terms to those of the Incentive Option.

(g) Notification of Disposition. Each person exercising any Incentive Option
granted under the Plan shall be deemed to have covenanted with the Company to
report to the Company any disposition of such shares prior to the expiration of
the holding periods specified by Section 422(a)(1) of the Code and, if and to
the extent that the realization of income in such a disposition imposes upon the
Company federal, state, local or other withholding tax requirements, or any such
withholding is required to secure for the Company an otherwise available tax
deduction, to remit to the Company an amount in cash sufficient to satisfy those
requirements.

7.3. Stock Appreciation Rights.

(a) Tandem or Stand-Alone. Stock Appreciation Rights may be granted in tandem
with an Option (at or, in the case of a Nonstatutory Option, after, the award of
the Option), or alone and unrelated to an Option. Stock Appreciation Rights in
tandem with an Option shall terminate to the extent that the related Option is
exercised, and the related Option shall terminate to the extent that the tandem
Stock Appreciation Rights are exercised.

(b) Exercise Price. Stock Appreciation Rights shall have an exercise price of
not less than the Market Value of the Stock on the date of award, or in the case
of Stock Appreciation Rights in tandem with Options, the exercise price of the
related Option.

(c) Other Terms. Except as the Committee may deem inappropriate or inapplicable
in the circumstances, Stock Appreciation Rights shall be subject to terms and
conditions substantially similar to those applicable to a Nonstatutory Option.
In addition, a Stock Appreciation Right related to an Option which can only be
exercised during limited periods following an Acquisition may entitle the
Participant to receive an amount based upon the highest price paid or offered
for Stock in any transaction relating to the Acquisition or paid during the
thirty (30) day period immediately preceding the occurrence of the Acquisition
in any transaction reported in the stock market in which the Stock is normally
traded. Notwithstanding the foregoing, no Stock Appreciation Right may be
exercised on or after the tenth anniversary of the Grant Date.

7.4. Restricted Stock.

(a) Purchase Price. Shares of Restricted Stock shall be issued under the Plan
for such consideration, in cash, other property or services, or any combination
thereof, as is determined by the Committee.

(b) Issuance of Certificates. Each Participant receiving a Restricted Stock
Award, subject to subsection (c) below, shall be issued a stock certificate in
respect of such shares of Restricted Stock. Such certificate shall be registered
in the name of such Participant, and, if applicable, shall bear an appropriate
legend referring to the terms, conditions, and restrictions applicable to such
Award substantially in the following form:

The transferability of this certificate and the shares represented by this
certificate are subject to the terms and conditions of Citrix Systems, Inc.’s
2005 Equity Incentive Plan and an Award Agreement entered into by the registered
owner and Citrix Systems, Inc. Copies of such Plan and Agreement are on file in
the offices of Citrix Systems, Inc.

 

8



--------------------------------------------------------------------------------

(c) Escrow of Shares. The Committee may require that the stock certificates
evidencing shares of Restricted Stock be held in custody by a designated escrow
agent (which may but need not be the Company) until the restrictions thereon
shall have lapsed, and that the Participant deliver a stock power, endorsed in
blank, relating to the Stock covered by such Award.

(d) Restrictions and Restriction Period. During the Restriction Period
applicable to shares of Restricted Stock, such shares shall be subject to
limitations on transferability and a Risk of Forfeiture arising on the basis of
such conditions related to the performance of services, Company or Affiliate
performance or otherwise as the Committee may determine and provide for in the
applicable Award Agreement. Any such Risk of Forfeiture may be waived or
terminated, or the Restriction Period shortened, at any time by the Committee on
such basis as it deems appropriate. Except as provided in Section 7.10, the
Restriction Period applicable to any Award of Restricted Stock shall be at least
one (1) year if the Award has a performance-based Risk of Forfeiture and at
least three (3) years if the Award has a time-based Risk of Forfeiture;
provided, however, that such a time-based Risk of Forfeiture may lapse
incrementally over such three-year period.

(e) Rights Pending Lapse of Risk of Forfeiture or Forfeiture of Award. Except as
otherwise provided in the Plan or the applicable Award Agreement, at all times
prior to lapse of any Risk of Forfeiture applicable to, or forfeiture of, an
Award of Restricted Stock, the Participant shall have all of the rights of a
stockholder of the Company, including the right to vote, and the right to
receive any dividends with respect to, the shares of Restricted Stock. The
Committee, as determined at the time of Award, may permit or require the payment
of cash dividends to be deferred and, if the Committee so determines, reinvested
in additional Restricted Stock to the extent shares are available under
Section 4.

(f) Lapse of Restrictions. If and when the Restriction Period expires without a
prior forfeiture of the Restricted Stock, the certificates for such shares shall
be delivered to the Participant promptly if not theretofore so delivered.

7.5. Restricted Stock Units.

(a) Character. Each Restricted Stock Unit shall entitle the recipient to a share
of Stock at a close of such Restriction Period as the Committee may establish
and subject to a Risk of Forfeiture arising on the basis of such conditions
relating to the performance of services, Company or Affiliate performance or
otherwise as the Committee may determine and provide for in the applicable Award
Agreement. Any such Risk of Forfeiture may be waived or terminated, or the
Restriction Period shortened, at any time by the Committee on such basis as it
deems appropriate. Except as provided in Section 7.10, the Restriction Period
applicable to any Award of Restricted Stock Units shall be at least one (1) year
if the Award has a performance-based Risk of Forfeiture and at least three
(3) years if the Award has a time-based Risk of Forfeiture; provided, however,
that such a time-based Risk of Forfeiture may lapse incrementally over such
three-year period.

 

9



--------------------------------------------------------------------------------

(b) Form and Timing of Payment. Payment of earned Restricted Stock Units shall
be made in a single lump sum following the close of the applicable Restriction
Period. At the discretion of the Committee, Participants may be entitled to
receive payments equivalent to any dividends declared with respect to Stock
referenced in grants of Restricted Stock Units but only following the close of
the applicable Restriction Period and then only if the underlying Stock shall
have been earned. Unless the Committee shall provide otherwise, any such
dividend equivalents shall be paid, if at all, without interest or other
earnings. The Committee may permit or, if it so provides at grant require, a
Participant to defer such Participant’s receipt of the payment of cash or the
delivery of Stock that would otherwise be due to such Participant by virtue of
the satisfaction of any requirements or goals with respect to Restricted Stock
Units. If any such deferral election is required or permitted, the Committee
shall establish rules and procedures for such payment deferrals.

7.6. Performance Units.

(a) Character. Each Performance Unit shall entitle the recipient to the value of
a specified number of shares of Stock, over the initial value for such number of
shares, if any, established by the Committee at the time of grant, at the close
of a specified Performance Period to the extent specified Performance Goals
shall have been achieved. Subject to Section 7.10, the Performance Period
applicable to any Award of Performance Units shall be at least one (1) year.

(b) Earning of Performance Units. The Committee shall set Performance Goals in
its discretion which, depending on the extent to which they are met within the
applicable Performance Period, will determine the number and value of
Performance Units that will be paid out to the Participant. After the applicable
Performance Period has ended, the holder of Performance Units shall be entitled
to receive payout on the number and value of Performance Units earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding Performance Goals have been achieved.

(c) Form and Timing of Payment. Payment of earned Performance Units shall be
made in a single lump sum following the close of the applicable Performance
Period. At the discretion of the Committee, Participants may be entitled to
receive any dividends declared with respect to Stock which have been earned in
connection with grants of Performance Units which have been earned, but not yet
distributed to Participants. The Committee may permit or, if it so provides at
grant require, a Participant to defer such Participant’s receipt of the payment
of cash or the delivery of Stock that would otherwise be due to such Participant
by virtue of the satisfaction of any requirements or goals with respect to
Performance Units. If any such deferral election is required or permitted, the
Committee shall establish rules and procedures for such payment deferrals.

7.7. Stock Grants. Stock Grants shall be awarded solely in recognition of
significant contributions to the success of the Company or its Affiliates, in
lieu of compensation otherwise already due and in such other limited
circumstances as the Committee deems appropriate. Stock Grants shall be made
without forfeiture conditions of any kind.

7.8. Qualified Performance-Based Awards.

(a) Purpose. The purpose of this Section 7.8 is to provide the Committee the
ability to qualify Awards as “performance-based compensation” under
Section 162(m) of the Code. If the Committee, in its discretion, decides to
grant an Award as a Qualified Performance-Based Award, the provisions of this
Section 7.8 will control over any contrary provision contained in the Plan. In
the course of granting any Award, the Committee may specifically designate the
Award as intended to qualify as a Qualified Performance-Based Award. However, no
Award shall be considered to

 

10



--------------------------------------------------------------------------------

have failed to qualify as a Qualified Performance-Based Award solely because the
Award is not expressly designated as a Qualified Performance-Based Award, if the
Award otherwise satisfies the provisions of this Section 7.8 and the
requirements of Section 162(m) of the Code and the regulations thereunder
applicable to “performance-based compensation.”

(b) Authority. All grants of Awards intended to qualify as Qualified
Performance-Based Awards and determination of terms applicable thereto shall be
made by the Committee or, if not all of the members thereof qualify as “outside
directors” within the meaning of applicable IRS regulations under Section 162 of
the Code, a subcommittee of the Committee consisting of such of the members of
the Committee as do so qualify. Any action by such a subcommittee shall be
considered the action of the Committee for purposes of the Plan.

(b) Applicability. This Section 7.8 will apply only to those Covered Employees,
or to those persons who the Committee determines are reasonably likely to become
Covered Employees in the period covered by an Award, selected by the Committee
to receive Qualified Performance-Based Awards. The Committee may, in its
discretion, grant Awards to Covered Employees that do not satisfy the
requirements of this Section 7.8.

(c) Discretion of Committee with Respect to Qualified Performance-Based
Awards. Options may be granted as Qualified Performance-Based Awards in
accordance with Section 7.2, except that the exercise price of any Option
intended to qualify as a Qualified Performance-Based Award shall in no event be
less that the Market Value of the Stock on the date of grant. With regard to
other Awards intended to qualify as Qualified Performance-Based Awards, such as
Restricted Stock, Restricted Stock Units, or Performance Units, the Committee
will have full discretion to select the length of any applicable Restriction
Period or Performance Period, the kind and/or level of the applicable
Performance Goal, and whether the Performance Goal is to apply to the Company, a
Subsidiary or any division or business unit or to the individual. Any
Performance Goal or Goals applicable to Qualified Performance-Based Awards shall
be objective, shall be established not later than ninety (90) days after the
beginning of any applicable Performance Period (or at such other date as may be
required or permitted for “performance-based compensation” under Section 162(m)
of the Code) and shall otherwise meet the requirements of Section 162(m) of the
Code, including the requirement that the outcome of the Performance Goal or
Goals be substantially uncertain (as defined in the regulations under
Section 162(m) of the Code) at the time established.

(d) Payment of Qualified Performance-Based Awards. A Participant will be
eligible to receive payment under a Qualified Performance-Based Award which is
subject to achievement of a Performance Goal or Goals only if the applicable
Performance Goal or Goals are achieved within the applicable Performance Period,
as determined by the Committee. In determining the actual size of an individual
Qualified Performance-Based Award, the Committee may reduce or eliminate the
amount of the Qualified Performance-Based Award earned for the Performance
Period, if in its sole and absolute discretion, such reduction or elimination is
appropriate.

(e) Maximum Award Payable. The maximum Qualified Performance-Based Award payment
to any one Participant under the Plan for a Performance Period is the number of
shares of Stock set forth in Section 6.1(b) above, or if the Qualified
Performance-Based Award is paid in cash, that number of shares multiplied by the
Market Value of the Stock as of the date the Qualified Performance-Based Award
is granted.

(f) Limitation on Adjustments for Certain Events. No adjustment of any Qualified
Performance-Based Award pursuant to Section 8 shall be made except on such
basis, if any, as will not cause such Award to provide other than
“performance-based compensation” within the meaning of Section 162(m) of the
Code.

 

11



--------------------------------------------------------------------------------

7.9. Awards to Participants Outside the United States. The Committee may modify
the terms of any Award under the Plan granted to a Participant who is, at the
time of grant or during the term of the Award, resident or primarily employed
outside of the United States in any manner deemed by the Committee to be
necessary or appropriate in order that the Award shall conform to laws,
regulations, and customs of the country in which the Participant is then
resident or primarily employed, or so that the value and other benefits of the
Award to the Participant, as affected by foreign tax laws and other restrictions
applicable as a result of the Participant’s residence or employment abroad,
shall be comparable to the value of such an Award to a Participant who is
resident or primarily employed in the United States. The Committee may establish
supplements to, or amendments, restatements, or alternative versions of the Plan
for the purpose of granting and administrating any such modified Award. No such
modification, supplement, amendment, restatement or alternative version may
increase the share limit of Section 4.

7.10. Exceptions to Restriction Period and Performance Period Limitations.
Notwithstanding anything herein to the contrary, Awards of Restricted Stock,
Restricted Units and Performance Units which have a time-based Risk of
Forfeiture may be subject to Restriction Periods of less than three (3) years
and such Awards with a performance-based Risk of Forfeiture may be subject to
Restriction Periods or Performance Periods of less than one (1) year; provided
that the aggregate number of shares of Stock issued pursuant to or subject to
such Awards plus the aggregate number of shares of Stock issued as Stock Awards
shall not exceed five (5%) of the aggregate number of shares of Stock authorized
for issuance under the Plan.

 

8. Adjustment Provisions

8.1. Adjustment for Corporate Actions. All of the share numbers set forth in the
Plan reflect the capital structure of the Company as of April 1, 2010. Subject
to Section 9, if subsequent to that date the outstanding shares of Stock (or any
other securities covered by the Plan by reason of the prior application of this
Section) are increased, decreased, or exchanged for a different number or kind
of shares or other securities, or if additional shares or new or different
shares or other securities are distributed with respect to shares of Stock,
through merger, consolidation, sale of all or substantially all the property of
the Company, reorganization, recapitalization, reclassification, stock dividend,
stock split, reverse stock split, or other similar distribution with respect to
such shares of Stock, an appropriate and proportionate adjustment will be made
in (i) the maximum numbers and kinds of shares provided in Section 4, (ii) the
per-Participant limit in Section 6.1, (iii) the numbers and kinds of shares or
other securities subject to the then outstanding Awards, (iv) the exercise price
for each share or other unit of any other securities subject to then outstanding
Options and Stock Appreciation Rights (without change in the aggregate purchase
price as to which such Options or Rights remain exercisable), and (v) the
repurchase price of each share of Restricted Stock then subject to a Risk of
Forfeiture in the form of a Company repurchase right.

8.2. Dissolution or Liquidation. Upon dissolution or liquidation of the Company,
other than as part of an Acquisition or similar transaction, each outstanding
Option and Stock Appreciation Right shall terminate, but the Optionee or Stock
Appreciation Right holder shall have the right, immediately prior to the
dissolution or liquidation, to exercise the Option or Stock Appreciation Right
to the extent exercisable on the date of dissolution or liquidation.

8.3. Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. In the event of any corporate action not specifically covered by the
preceding Sections, including but not limited to an extraordinary cash
distribution on Stock, a corporate separation or other reorganization or

 

12



--------------------------------------------------------------------------------

liquidation, the Committee may make such adjustment of outstanding Awards and
their terms, if any, as it, in its sole discretion, may deem equitable and
appropriate in the circumstances. The Committee may make adjustments in the
terms and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events (including, without limitation, the events
described in this Section) affecting the Company or the financial statements of
the Company or of changes in applicable laws, regulations, or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.

8.4. Related Matters. Any adjustment in Awards made pursuant to this Section 8
shall be determined and made, if at all, by the Committee and shall include any
correlative modification of terms, including of Option exercise prices, rates of
vesting or exercisability, Risks of Forfeiture, applicable repurchase prices for
Restricted Stock, and Performance Goals and other financial objectives which the
Committee may deem necessary or appropriate so as to ensure the rights of the
Participants in their respective Awards are not substantially diminished nor
enlarged as a result of the adjustment and corporate action other than as
expressly contemplated in this Section 8. No fraction of a share shall be
purchasable or deliverable upon exercise, but in the event any adjustment
hereunder of the number of shares covered by an Award shall cause such number to
include a fraction of a share, such number of shares shall be adjusted to the
nearest smaller whole number of shares. No adjustment of an Option exercise
price per share pursuant to this Section 8 shall result in an exercise price
which is less than the par value of the Stock.

 

9. Acquisition

9.1. Consequences of an Acquisition.

(a) Effective upon the consummation of an Acquisition, the Committee or the
board of directors of the surviving or acquiring entity (as used in this
Section 9.1, also the “Committee”), shall, as to outstanding Awards (on the same
basis or on different bases as the Committee shall specify), make appropriate
provision for the continuation of such Awards by the Company or the assumption
of such Awards by the surviving or acquiring entity and by substituting on an
equitable basis for the shares then subject to such Awards either (i) the
consideration payable with respect to the outstanding shares of Common Stock in
connection with the Acquisition (net of any exercise price of such Awards),
(ii) shares of stock of the surviving or acquiring entity or (iii) such other
securities or other consideration as the Committee deems appropriate, the fair
market value of which (as determined by the Committee in its sole discretion)
shall not materially differ from the fair market value of the shares of Stock
subject to such Awards immediately preceding the Acquisition. In the event such
surviving or acquiring entity (if any) does not assume or substitute Awards as
provided herein, such Awards shall become exercisable in full prior to the
consummation of the Acquisition at such time and on such conditions as the
Committee determines, and if such Awards are not exercised prior to the
consummation of the Acquisition, they shall terminate at such time as determined
by the Committee.

(b) In addition to or in lieu of the foregoing, with respect to outstanding
Options, the Committee may, on the same basis or on different bases as the
Committee shall specify, upon written notice to the affected Optionees, provide
that one or more Options then outstanding must be exercised, in whole or in
part, within a specified number of days of the date of such notice, at the end
of which period such Options shall terminate, or provide that one or more
Options then outstanding, in whole or in part, shall be terminated in exchange
for a cash payment equal to the excess of the fair market value (as determined
by the Committee in its sole discretion) for the shares subject to such Options
over the exercise price thereof. Unless otherwise determined by the

 

13



--------------------------------------------------------------------------------

Committee (on the same basis or on different bases as the Committee shall
specify), and assuming there is no Acceleration of vesting as provided in
subsection (a) herein, any repurchase rights or other rights of the Company that
relate to an Option or other Award shall continue to apply to consideration,
including cash, that has been substituted, assumed or amended for an Option or
other Award pursuant to this Section 9.1. The Company may hold in escrow all or
any portion of any such consideration in order to effectuate any continuing
restrictions.

(c) Notwithstanding anything to the contrary herein, the Committee may, in its
sole discretion, provide that the vesting of any or all Awards shall Accelerate
upon an Acquisition. In such case, such Awards shall become exercisable in full
prior to the consummation of the Acquisition at such time and on such conditions
as the Committee determines, and if such Awards are not exercised prior to the
consummation of the Acquisition, they shall terminate at such time as determined
by the Committee.

(d) Notwithstanding anything to the contrary herein, in the event of an
involuntary termination of services for any reason other than death, disability
or Cause within 6 months following the consummation of an Acquisition, any
Awards assumed or substituted in an Acquisition which are subject to vesting
conditions and/or a right of repurchase in favor of the Company or a successor
entity, shall Accelerate in full. All such Accelerated Awards shall be
exercisable for a period of one (1) year following termination, but in no event
after expiration date of such Award. As used in this subsection (d) only,
“Cause” shall mean the commission of any act of fraud, embezzlement or
dishonesty by the Participant, any unauthorized use or disclosure by such person
of confidential information or trade secrets of the Company, or any other
intentional misconduct by such person adversely affecting the business or
affairs of the Company in a material manner. The foregoing definition shall not
be deemed to be inclusive of all the acts or omissions which the Company may
consider as grounds for the dismissal or discharge of any Participant or other
person in the service of the Company.

(e) In the event of an Acquisition while a Participant is an Outside Director,
the vesting of any and all Awards shall become exercisable in full prior to the
consummation of the Acquisition at such time and on such conditions as the
Committee determines, and if such Awards are not exercised prior to the
consummation of the Acquisition, they shall terminate at such time as determined
by the Committee.

9.2. Assumption of Options upon Certain Events. In connection with a merger or
consolidation of an entity with the Company or a subsidiary of the Company or
the acquisition by the Company or a subsidiary of the Company of property or
stock of an entity, the Committee may grant Awards under the Plan in
substitution for stock, and stock-based and performance-based awards issued by
such entity or an Affiliate thereof to its employees, directors or other key
persons of such entity (herein referred to as “Substitute Awards”). The
Substitute Awards shall be granted on such terms and conditions as the Committee
considers appropriate in the circumstances. Any Substitute Awards granted under
the Plan shall not count against the share limitation set forth in Section 4.

 

10. Settlement of Awards

10.1. In General. Options and Restricted Stock shall be settled in accordance
with their terms. All other Awards may be settled in cash, Stock, or other
Awards, or a combination thereof, as determined by the Committee at or after
grant and subject to any contrary Award Agreement. The Committee may not require
settlement of any Award in Stock pursuant to the immediately preceding sentence
to the extent issuance of such Stock would be prohibited or unreasonably delayed
by reason of any other provision of the Plan.

 

14



--------------------------------------------------------------------------------

10.2. Violation of Law. Notwithstanding any other provision of the Plan or the
relevant Award Agreement, if, at any time, in the reasonable opinion of the
Company, the issuance of shares of Stock covered by an Award may constitute a
violation of law, then the Company may delay such issuance and the delivery of a
certificate for such shares until (i) approval shall have been obtained from
such governmental agencies, other than the Securities and Exchange Commission,
as may be required under any applicable law, rule, or regulation and (ii) in the
case where such issuance would constitute a violation of a law administered by
or a regulation of the Securities and Exchange Commission, one of the following
conditions shall have been satisfied:

(a) the shares are at the time of the issue of such shares effectively
registered under the Securities Act of 1933; or

(b) the Company shall have determined, on such basis as it deems appropriate
(including an opinion of counsel in form and substance satisfactory to the
Company) that the sale, transfer, assignment, pledge, encumbrance or other
disposition of such shares or such beneficial interest, as the case may be, does
not require registration under the Securities Act of 1933, as amended or any
applicable State securities laws.

The Company shall make all reasonable efforts to bring about the occurrence of
said events.

10.3. Corporate Restrictions on Rights in Stock. Any Stock to be issued pursuant
to Awards granted under the Plan shall be subject to all restrictions upon the
transfer thereof which may be now or hereafter imposed by the charter,
certificate or articles, and by-laws, of the Company. In addition, either at the
time an Award is granted or by subsequent action, the Committee may, but need
not, impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by a Participant of any Stock issued under an Award,
including without limitation (a) restrictions under an insider trading policy,
(b) restrictions designed to delay and/or coordinate the timing and manner of
sales by the Participant or Participants, and (c) restrictions as to the use of
a specified brokerage firm for such resales or other transfers.

10.4. Investment Representations. The Company shall be under no obligation to
issue any shares covered by any Award unless the shares to be issued pursuant to
Awards granted under the Plan have been effectively registered under the
Securities Act of 1933, as amended, or the Participant shall have made such
written representations to the Company (upon which the Company believes it may
reasonably rely) as the Company may deem necessary or appropriate for purposes
of confirming that the issuance of such shares will be exempt from the
registration requirements of that Act and any applicable state securities laws
and otherwise in compliance with all applicable laws, rules and regulations,
including but not limited to that the Participant is acquiring the shares for
his or her own account for the purpose of investment and not with a view to, or
for sale in connection with, the distribution of any such shares.

10.5. Registration. If the Company shall deem it necessary or desirable to
register under the Securities Act of 1933, as amended or other applicable
statutes any shares of Stock issued or to be issued pursuant to Awards granted
under the Plan, or to qualify any such shares of Stock for exemption from the
Securities Act of 1933, as amended or other applicable statutes, then the
Company shall take such action at its own expense. The Company may require from
each recipient of an Award, or each holder of shares of Stock acquired pursuant
to the Plan, such information in writing for use in any registration statement,
prospectus, preliminary prospectus or offering circular as is reasonably
necessary for that purpose and may require reasonable indemnity to the Company
and its officers and directors from that holder against

 

15



--------------------------------------------------------------------------------

all losses, claims, damage and liabilities arising from use of the information
so furnished and caused by any untrue statement of any material fact therein or
caused by the omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances under which they were made. In addition, the Company may require
of any such person that he or she agree that, without the prior written consent
of the Company or the managing underwriter in any public offering of shares of
Stock, he or she will not sell, make any short sale of, loan, grant any option
for the purchase of, pledge or otherwise encumber, or otherwise dispose of, any
shares of Stock during the 180 day period commencing on the effective date of
the registration statement relating to the underwritten public offering of
securities. Without limiting the generality of the foregoing provisions of this
Section 10.5, if in connection with any underwritten public offering of
securities of the Company the managing underwriter of such offering requires
that the Company’s directors and officers enter into a lock-up agreement
containing provisions that are more restrictive than the provisions set forth in
the preceding sentence, then (a) each holder of shares of Stock acquired
pursuant to the Plan (regardless of whether such person has complied or complies
with the provisions of clause (b) below) shall be bound by, and shall be deemed
to have agreed to, the same lock-up terms as those to which the Company’s
directors and officers are required to adhere; and (b) at the request of the
Company or such managing underwriter, each such person shall execute and deliver
a lock-up agreement in form and substance equivalent to that which is required
to be executed by the Company’s directors and officers.

10.6. Placement of Legends; Stop Orders; etc. Each share of Stock to be issued
pursuant to Awards granted under the Plan may bear a reference to the investment
representation made in accordance with Section 10.4 in addition to any other
applicable restriction under the Plan, the terms of the Award and to the fact
that no registration statement has been filed with the Securities and Exchange
Commission in respect to such shares of Stock. All certificates for shares of
Stock or other securities delivered under the Plan shall be subject to such
stock transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations, and other requirements of any stock exchange upon
which the Stock is then listed, and any applicable federal or state securities
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

10.7. Tax Withholding. Whenever shares of Stock are issued or to be issued
pursuant to Awards granted under the Plan, the Company shall have the right to
require the recipient to remit to the Company an amount sufficient to satisfy
federal, state, local or other withholding tax requirements if, when, and to the
extent required by law (whether so required to secure for the Company an
otherwise available tax deduction or otherwise) prior to the delivery of any
certificate or certificates for such shares. The obligations of the Company
under the Plan shall be conditional on satisfaction of all such withholding
obligations and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
recipient of an Award. However, in such cases Participants may elect, subject to
the approval of the Committee, acting in its sole discretion, to satisfy an
applicable withholding requirement, in whole or in part, by having the Company
withhold shares to satisfy their tax obligations. Participants may only elect to
have Shares withheld having a Market Value on the date the tax is to be
determined equal to the minimum statutory total tax which could be imposed on
the transaction. All elections shall be irrevocable, made in writing, signed by
the Participant, and shall be subject to any restrictions or limitations that
the Committee deems appropriate.

 

11. Reservation of Stock

The Company shall at all times during the term of the Plan and any outstanding
Awards granted hereunder reserve or otherwise keep available such number of
shares of Stock as will be sufficient to satisfy the requirements of the Plan
(if then in effect) and the Awards and shall pay all fees and expenses
necessarily incurred by the Company in connection therewith.

 

16



--------------------------------------------------------------------------------

12. Limitation of Rights in Stock; No Special Service Rights

A Participant shall not be deemed for any purpose to be a stockholder of the
Company with respect to any of the shares of Stock subject to an Award, unless
and until a certificate shall have been issued therefor and delivered to the
Participant or his agent. Any Stock to be issued pursuant to Awards granted
under the Plan shall be subject to all restrictions upon the transfer thereof
which may be now or hereafter imposed by the Certificate of Incorporation and
the By-laws of the Company. Nothing contained in the Plan or in any Award
Agreement shall confer upon any recipient of an Award any right with respect to
the continuation of his or her employment or other association with the Company
(or any Affiliate), or interfere in any way with the right of the Company (or
any Affiliate), subject to the terms of any separate employment, advisory or
consulting agreement or provision of law or corporate articles or by-laws to the
contrary, at any time to terminate such employment, advisory or consulting
agreement or to increase or decrease, or otherwise adjust, the other terms and
conditions of the recipient’s employment or other association with the Company
and its Affiliates.

 

13. Unfunded Status of Plan

The Plan is intended to constitute an “unfunded” plan for incentive
compensation, and the Plan is not intended to constitute a plan subject to the
provisions of the Employee Retirement Income Security Act of 1974, as amended.
With respect to any payments not yet made to a Participant by the Company,
nothing contained herein shall give any such Participant any rights that are
greater than those of a general creditor of the Company. In its sole discretion,
the Committee may authorize the creation of trusts or other arrangements to meet
the obligations created under the Plan to deliver Stock or payments with respect
to Options, Stock Appreciation Rights and other Awards hereunder, provided,
however, that the existence of such trusts or other arrangements is consistent
with the unfunded status of the Plan.

 

14. Nonexclusivity of the Plan

Neither the adoption of the Plan by the Board nor the submission of the Plan to
the stockholders of the Company shall be construed as creating any limitations
on the power of the Board to adopt such other incentive arrangements as it may
deem desirable, including without limitation, the granting of stock options and
restricted stock other than under the Plan, and such arrangements may be either
applicable generally or only in specific cases.

 

15. Termination and Amendment of the Plan

The Board may at any time terminate the Plan or make such modifications or
amendments of the Plan as it shall deem advisable; provided that the Board will
not modify or amend the Plan if such amendment or modification would require
stockholder approval under the Code or the rules of Nasdaq or the Securities and
Exchange Commission. Unless the Board otherwise expressly provides, no amendment
of the Plan shall affect the terms of any Award outstanding on the date of such
amendment. In any case, no termination or amendment of the Plan may, without the
consent of any recipient of an Award granted hereunder, adversely affect the
rights of the recipient under such Award. In addition, the Board may not,
without the approval of the stockholders of the Company obtained within twelve
(12) months before or after the Board adopts a resolution authorizing any of the
following actions, amend the Plan to modify the provisions of Section 7.1
regarding the prohibitions on repricing and reload grants.

The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, provided that the Award as amended is consistent
with the terms of the Plan, but no such amendment shall impair the rights of the
recipient of such Award without his or her consent.

 

17



--------------------------------------------------------------------------------

16. Notices and Other Communications

Any notice, demand, request or other communication hereunder to any party shall
be deemed to be sufficient if contained in a written instrument delivered in
person or duly sent by first class registered, certified or overnight mail,
postage prepaid, or telecopied with a confirmation copy by regular, certified or
overnight mail, addressed or telecopied, as the case may be, (i) if to the
recipient of an Award, at his or her residence address last filed with the
Company and (ii) if to the Company, at its principal place of business,
addressed to the attention of its Chief Financial Officer (and with a copy sent
contemporaneously to the General Counsel), or to such other address or
telecopier number, as the case may be, as the addressee may have designated by
notice to the addressor. All such notices, requests, demands and other
communications shall be deemed to have been received: (i) in the case of
personal delivery, on the date of such delivery; (ii) in the case of mailing,
when received by the addressee; and (iii) in the case of facsimile transmission,
when confirmed by facsimile machine report.

 

17. Governing Law

The Plan and all Award Agreements and actions taken thereunder shall be
governed, interpreted and enforced in accordance with the laws of the State of
Delaware, without regard to the conflict of laws principles thereof.

 

18